PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

BILL BRANCH COAL CORPORATION,
Petitioner,

v.

SHIRLEY SPARKS, Widow of Willard
                                                                  No. 99-1836
Sparks; DIRECTOR, OFFICE OF
WORKERS' COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF
LABOR,
Respondents.

On Petition for Review of an Order
of the Benefits Review Board.
(95-478-BLA, 98-1069-BLA)

Argued: April 5, 2000

Decided: May 22, 2000

Before WILKINSON, Chief Judge, and
WILKINS and WILLIAMS, Circuit Judges.

_________________________________________________________________

Vacated and remanded by published opinion. Judge Williams wrote
the opinion, in which Chief Judge Wilkinson and Judge Wilkins
joined.

_________________________________________________________________

COUNSEL

ARGUED: Ronald Eugene Gilbertson, KILCULLEN, WILSON &
KILCULLEN, Washington, D.C., for Petitioner. Vincent John Car-
roll, Richlands, Virginia, for Respondents.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

WILLIAMS, Circuit Judge:

Shirley Sparks (Mrs. Sparks) applied for benefits under the Black
Lung Benefits Act (the Act), 30 U.S.C.A. §§ 901-945 (West 1986 &
Supp. 1999), after her husband, Willard Sparks (Mr. Sparks) died.
Mrs. Sparks was awarded benefits in two separate orders by adminis-
trative law judges (ALJs) and the Benefits Review Board (the Board)
subsequently upheld the award. Bill Branch Coal Corporation (Bill
Branch), Mr. Sparks's employer at the time of his death, was ordered
to pay the benefits and Bill Branch now petitions for review of the
Board's decision. Because we conclude that the ALJs failed to
explain adequately their reasoning for crediting some medical evi-
dence over other medical evidence and relied upon evidence that was
insufficient to support the award of benefits, we vacate and remand
for further proceedings consistent with this opinion.

I.

Mr. Sparks worked for over thirty years in the coal mines. On
August 6, 1990, Mr. Sparks died from an apparent heart attack. At the
time of his death, Mr. Sparks was employed by Bill Branch.

Dr. Mario Stefanini performed an autopsy on Mr. Sparks's body to
evaluate the presence of coal workers' pneumoconiosis. In his
autopsy report, Dr. Stefanini concluded that Mr. Sparks suffered from
heart disease, including "the occlusion and near occlusion of major
coronary branches," and that this caused Mr. Sparks's death. (J.A. at
62.) Dr. Stefanini also noted that "agonal aspiration and [the] failure
to expectorate mucus" were contributing causes of death. (J.A. at 62.)
In addition, Dr. Stefanini noted the presence of coal workers' pneu-
moconiosis, although he did not explain how this condition related to
Mr. Sparks's death. On the death certificate prepared by Dr. Stefanini,
the immediate cause of death was listed as "[a]cute myocardial infarc-

                    2
tion" brought on by "[o]cclusion of anterior descending coronary
artery" and years of "[a]therosclerotic disease." (J.A. at 59.) Listed in
a blank for "[o]ther significant conditions contributing to death" was
"[c]oal workers' pneumoconiosis, simple." (J.A. at 59.) On November
16, 1990, Mrs. Sparks filed a claim for benefits in which she asserted
that pneumoconiosis caused her husband's death within the meaning
of the Act.

Bill Branch and Mrs. Sparks enlisted a number of physicians to
provide medical opinions concerning whether pneumoconiosis con-
tributed to or hastened Mr. Sparks's death. After reviewing the avail-
able evidence, five pulmonary experts each concluded that Mr.
Sparks's death was not related to or hastened by his pneumoconiosis.
In addition to these pulmonary experts, several pathologists also
offered opinions in the case. Dr. Echols A. Hansbarger, Jr. noted that
Mr. Sparks suffered from simple coal workers' pneumoconiosis, but
opined that it did not contribute to his death in any way. Dr. Hansbar-
ger also provided deposition testimony to the effect that Mr. Sparks
would have died from his severe heart disease at the same time and
place, regardless of his pneumoconiosis. In an opinion rendered on
February 8, 1993, Dr. Jerome Kleinerman determined that Mr.
Sparks's death "was not the result of" his pneumoconiosis. (J.A. at
148.) After reviewing the autopsy report prepared by Dr. Stefanini
and seventeen slides of lung tissue taken from Mr. Sparks's body, Dr.
Richard L. Naeye indicated in a report dated December 24, 1990 that,
"[a]ssuming that the lung sections provided for [his] review [were]
representative of the lungs as a whole," Mr. Sparks's pneumoconiosis
"could have contributed to his presumed fatal cardiac arrhythmia."1
(J.A. at 113.) In a consultation report prepared on July 20, 1993, Dr.
Jeffrey A. Kahn opined that Mr. Sparks's pneumoconiosis "was a
contributing factor in [his] death." (J.A. at 164.) Remarkably, Dr.
Kahn's report was the only medical opinion offered in this case that
entirely failed to note Mr. Sparks's heart condition.

In a February 25, 1994 order, Administrative Law Judge Bonfanti
ruled that Mrs. Sparks demonstrated that her husband's pneumoconio-
sis contributed to his death, and, thus, she was entitled to benefits.
Judge Bonfanti explained that he "carefully considered the opinions
_________________________________________________________________
1 As discussed below, Dr. Naeye later revised this opinion.

                     3
and rationale of the[ ] pulmonary experts" and although he found
"their opinions . . . probative," he found"more probative the opinions
of the pathologists." (J.A. at 43.) Judge Bonfanti did not elaborate on
his reasons for discounting the pulmonary experts' opinions. Judge
Bonfanti went on to review the opinions of the pathologists, and, after
summarily concluding that Dr. Hansbarger's opinion was "unconvinc-
ing" and noting that Dr. Kleinerman "did not offer any opinion as to
whether the pneumoconiosis contributed to or hastened" Mr. Sparks's
death, held that he found "persuasive the report of Dr. Kahn, which
is supported by Dr. Stefanini and Dr. Naeye." (J.A. at 44.) On August
30, 1995, the Board affirmed the decision.

Bill Branch then petitioned for modification on the grounds that a
mistake of fact was committed and a second ALJ, Judge Torkington,
eventually reviewed the original record, as well as new evidence
developed by the parties. Among the new evidence presented were
three pathologists' reports: a consultation report prepared by Dr.
Miles Jones, an updated medical report by Dr. Naeye dated May 3,
1996, and an updated report by Dr. Kleinerman dated September 30,
1995. In his report, Dr. Jones opined that Mr. Sparks's pneumoconio-
sis was a contributing cause of his death. Dr. Jones further believed
that Mr. Sparks might have suffered from complicated pneumoconio-
sis, rather than simple pneumoconiosis. Dr. Naeye's new report indi-
cated that after he had reviewed additional evidence, primarily
consisting of chest x-rays and pulmonary function studies conducted
two years before Mr. Sparks's death, he came to the opinion that Mr.
Sparks's pneumoconiosis was not severe enough to have contributed
to his death. Dr. Naeye explained that his earlier opinion was based
upon lung tissue slides that he had since been able to determine were
unrepresentative of Mr. Sparks's lungs as a whole. Finally, Dr.
Kleinerman had considered additional evidence since his initial medi-
cal opinion, and, in his updated report, he submitted a more specific
conclusion "that pneumoconiosis did not cause, contribute to or has-
ten Mr. Sparks's death." (J.A. at 163.)

In evaluating the original record and the new evidence provided by
the parties, Judge Torkington concluded that Mr. Sparks's pneumoco-
niosis was simple, not complicated,2 but that it did hasten his death.
_________________________________________________________________
2 Had Mr. Sparks suffered from"complicated" pneumoconiosis he
would have been entitled to an irrebuttable presumption that his death

                    4
In her April 3, 1998 decision and order, Judge Torkington thus upheld
the award of benefits to Mrs. Sparks and denied Bill Branch's request
for modification. In so holding, Judge Torkington credited Dr. Ste-
fanini as "the most reliable source of evidence of why the miner died"
because Dr. Stefanini was the only physician to"see[ ] and analyz[e]
the whole body at the time of death."3 (J.A. at 24.) She also noted that
Dr. Naeye's original opinion supported this finding, and she rejected
Dr. Naeye's most recent opinion because it was based upon x-rays
and studies conducted two years before Mr. Sparks's death, and, thus,
were too outdated.4 Judge Torkington similarly rejected the opinions
_________________________________________________________________

was "due to" pneumoconiosis within the meaning of the Act. See 20
C.F.R. § 718.304 (1999); Double B Mining, Inc. v. Blankenship, 177
F.3d 240, 243 (4th Cir. 1999)

3 The day after Mr. Sparks's death, Dr. Stefanini performed the autopsy
at a funeral home after the body had been partially embalmed. Although
it is somewhat unclear from the record, it appears that Sparks's family
requested the autopsy. The autopsy report indicates that "authorization"
for the autopsy was given by Mrs. Sparks and that the autopsy was "re-
quested to evaluate the presence of coal worker[s'] pneumoconiosis."
(J.A. at 60, 62.) Judge Torkington commented in a footnote in her deci-
sion and order that Dr. Stefanini "was not retained by either party" and
went on to conclude that Dr. Stefanini's "obvious lack of bias" was an
additional "reason to rely on his opinion and findings." (J.A. at 24.) As
it appears that Dr. Stefanini performed the autopsy at the family's
request, we question the ALJ's characterization of his neutrality,
although we find the issue fairly insignificant for this case's resolution.
We also point out that, as the autopsy was performed the day after Mr.
Sparks's death and after the body was partially embalmed, the ALJ's and
the Board's references to Dr. Stefanini's examination taking place "at the
time of death" are somewhat misleading.
4 The 1988 chest x-rays and pulmonary function studies were the last
conducted on Mr. Sparks prior to his death. In rejecting this evidence,
Judge Torkington relied upon Dr. Jones's opinion that Mr. Sparks's
pneumoconiosis could have progressed in the intervening two years.

In her decision and order, Judge Torkington did not discuss Dr.
Jones's opinion that pneumoconiosis was a contributing factor in Mr.
Sparks's death. Judge Torkington expressly rejected Dr. Jones's opinion
that Mr. Sparks suffered from complicated pneumoconiosis, rather than
simple.

                    5
of Dr. Hansbarger and Dr. Kleinerman because they did not examine
Mr. Sparks "at the time of death" and Dr. Kleinerman's updated opin-
ion was based upon the two-year-old x-rays and other"premature"
evidence. (J.A. at 27.) Unlike Judge Bonfanti, Judge Torkington noted
that she did not rely upon Dr. Kahn's medical opinion because "he did
not consider the role of cardiac disease" in Mr. Sparks's death. (J.A.
at 27.) Except where she specifically indicated otherwise, Judge Tork-
ington adopted and incorporated by reference the findings and conclu-
sions of Judge Bonfanti.

On appeal, the Board reaffirmed its decision to uphold Judge Bon-
fanti's original decision and affirmed Judge Torkington's denial of
Bill Branch's request for modification. The Board maintained that
Judge Bonfanti's failure to articulate his reasoning for discounting the
pulmonary experts' opinions was not fatal because his "discussion of
the pathologists' findings indicates that he found these physicians to
be better qualified to interpret the autopsy evidence and slides in
determining whether pneumoconiosis contributed to or hastened" Mr.
Sparks's death. (J.A. at 10.) The Board also ruled that Judge Torking-
ton was within her discretion to accord greater weight to Dr. Ste-
fanini's medical opinion on the ground that he was the only doctor to
conduct a gross examination of Mr. Sparks's body"at the time of
death." (J.A. at 13.) Similarly, the Board concluded that Judge Tork-
ington was within her discretion to discount completely the opinions
of the physicians who did not physically examine Mr. Sparks's body.
The Board also concluded that "Judge Torkington properly found that
Dr. Stefanini's autopsy findings in conjunction with his notation on
the death certificate that coal workers' pneumoconiosis was an other
significant condition contributing to death is sufficient to show that
pneumoconiosis hastened the miner's death." (J.A. at 16 (internal
quotation marks omitted).)

Following the Board's decision, Bill Branch petitioned this Court
for review.

II.

Mrs. Sparks is entitled to benefits under the Act if she demonstrates
that (1) her husband suffered from pneumoconiosis, (2) the pneumo-
coniosis arose at least in part out of coal mine employment, and (3)

                    6
her husband's death was due to pneumoconiosis. See United States
Steel Mining Co. v. Director, OWCP, 187 F.3d 384, 388 (4th Cir.
1999) (citing relevant regulations). A coal miner's death is considered
"due to" pneumoconiosis if pneumoconiosis was a "substantially con-
tributing cause" of the miner's death. See 20 C.F.R. § 718.205(c)(2),
(4) (1999). We have held that a widow-claimant may establish this
causal connection by proving that pneumoconiosis"actually hastened
the miner's death." See Shuff v. Cedar Coal Co., 967 F.2d 977, 979-
80 (4th Cir. 1992).

We review Mrs. Sparks's claim for benefits under the Act to deter-
mine whether substantial evidence supports the factual findings of the
ALJs and whether the legal conclusions of the Board and the ALJs
are rational and consistent with applicable law. See Milburn Colliery
Co. v. Hicks, 138 F.3d 524, 528 (4th Cir.1998). Substantial evidence
"is such relevant evidence as a reasonable mind might accept as ade-
quate to support a conclusion." Id. (internal quotation marks omitted).
In prior decisions, we have made clear that ALJs have a duty to ana-
lyze "all of the relevant evidence" and to provide a sufficient explana-
tion for their "rationale in crediting certain evidence." Id.; see also
Sterling Smokeless Coal Co. v. Akers, 131 F.3d 438, 439 (4th Cir.
1997). Before determining whether substantial evidence supports the
ALJs' factual findings, we address whether the ALJs have adhered to
these duties. See Milburn Colliery, 138 F.3d at 528; Sterling Smoke-
less Coal, 131 F.3d at 439.

III.

Our review of Judge Bonfanti's and Judge Torkington's decisions
awarding benefits to Mrs. Sparks indicates that the ALJs failed to
explain adequately their rationale for finding that pneumoconiosis
contributed to or hastened Mr. Sparks's death.

The medical evidence indicates that each of five pulmonary experts
to review the available evidence offered the opinion that Mr. Sparks's
pneumoconiosis did not contribute to his death in any way. Judge
Bonfanti briefly recounted these doctors' opinions before explaining
that he had "carefully considered the opinions and rationale of these
pulmonary experts" and "[w]hile their opinions are probative, I find
more probative the opinions of the pathologists." (J.A. at 43.) With

                    7
these words, Judge Bonfanti completely discounted the opinions of
five medical experts. Judge Torkington failed to mention specifically
the pulmonary experts in her opinion, leaving us to conclude that she
adopted Judge Bonfanti's reasoning in discounting this evidence. Of
course, Judge Bonfanti's opinion provides no reasoning for his deci-
sion to discount the pulmonary experts' opinions, and, thus, there was
none for Judge Torkington to adopt. The ALJs' failure to provide a
rationale for their discrediting the pulmonary experts' opinions was
error. See Milburn Colliery Co. v. Hicks, 138 F.3d 524, 533 (4th Cir.
1998) (ruling that the ALJ failed to explain adequately his reasons for
crediting certain evidence and discrediting other evidence).

When ALJs simply state that they have "considered" certain evi-
dence and have decided to discount it, the Board and reviewing courts
are left to guess at the judges' rationale. Indeed, the Board undertook
such guesswork when it sought to supply Judge Bonfanti's reasoning
for him. Perhaps the Board guessed correctly that the ALJ considered
the pathologists "better qualified to interpret the autopsy evidence and
slides," and, thus, gave greater weight to the pathologists' opinions,
but we cannot tell from the ALJ's decision. We decline to continue
this guessing game and ask the ALJ assigned to this case on remand
to better explain her rationale so that we are not left in the difficult
position of attempting to review her factual findings without any
understanding of how she reached them.

Judge Bonfanti similarly failed to explain sufficiently his reasoning
for discounting the opinion of Dr. Hansbarger. Judge Bonfanti consid-
ered Dr. Hansbarger's opinion to be the lone pathologist's opinion
that directly stood against Mrs. Sparks's claim. After briefly reciting
Dr. Hansbarger's medical opinion, Judge Bonfanti rejected this evi-
dence, stating only that he found Dr. Hansbarger's report "unconvinc-
ing." (J.A. at 44.) The ALJ provided no explanation as to why he
found the report unconvincing or even why he found other evidence
more persuasive. Judge Bonfanti's failure to explain properly his rea-
soning in this regard suffers from the same infirmities noted above
and we ask that on remand the ALJ provide a more thorough explana-
tion for decisions to credit certain medical evidence over other evi-
dence.

                    8
Although Judge Torkington did a better job in attempting to
explain her rationale, we are troubled by her decision to credit Dr.
Stefanini's opinion to the exclusion of all others on the apparent
ground that only Dr. Stefanini physically examined the whole body
"at the time of death." (J.A. at 24.) Judge Torkington's opinion indi-
cates that she found that pneumoconiosis contributed to Mr. Sparks's
death based only upon the autopsy report and death certificate pre-
pared by Dr. Stefanini.5 In so finding, Judge Torkington stressed that
"[n]one of the other medical experts actually examined the miner."
(J.A. at 27.) We have previously noted that it is improper for an ALJ
to "`mechanistically credit, to the exclusion of all other testimony,'
the testimony of an examining or treating physician solely because the
doctor personally examined the claimant." Milburn Colliery, 138 F.3d
at 533 (quoting Sterling Smokeless Coal Co. v. Akers, 131 F.3d 438,
441 (4th Cir. 1997)). To the extent that Judge Torkington credited Dr.
Stefanini's opinion over all others solely because Dr. Stefanini was
singularly able to conduct an examination of Mr. Sparks's whole
body shortly after death, she erred. ALJs are not to credit the opinions
of an autopsy prosector, to the exclusion of all other experts, solely
because the autopsy prosector was the only physician to examine the
whole body near the time of death.6
_________________________________________________________________
5 Judge Torkington expressly disavowed any reliance upon Dr. Kahn's
report because Dr. Kahn failed to consider the role of heart disease in
Mr. Sparks's death. Judge Torkington did not discuss Dr. Jones's opinion
that pneumoconiosis contributed to Mr. Sparks's death other than to
reject Dr. Jones's view that Mr. Sparks suffered from complicated pneu-
moconiosis. Finally, Judge Torkington did note that before Dr. Naeye
changed his opinion he originally opined that pneumoconiosis could
have contributed to Mr. Sparks's death. We do not read Judge Torking-
ton's opinion as relying upon Dr. Naeye's original opinion in any way,
however, as Dr. Naeye himself clearly altered his initial opinion after
having had the benefit of additional medical evidence.
6 We also note that Judge Torkington provided no reasoning for con-
cluding that an autopsy prosector's ability to conduct a gross examina-
tion renders his opinion superior to those experts who merely reviewed
slides and the autopsy report. Nor was there evidence in the record to that
effect. See Freeman United Coal Mining Co. v. Stone, 957 F.2d 360,
362-63 (7th Cir. 1992) (noting that because "[n]othing in the record sug-
gests that access to the body enhances the accuracy of diagnoses based
on autopsy evidence," the ALJ erred in crediting the autopsy prosector's
opinion over other medical opinions solely because the prosector had
such access).

                  9
IV.

Judge Torkington and the Board believed that Dr. Stefanini's list-
ing of "[c]oal workers' pneumoconiosis, simple" in the blank for
"[o]ther significant conditions contributing to death" on Mr. Sparks's
death certificate, combined with the notation in the autopsy report that
pneumoconiosis was present at the time of death, provided a suffi-
cient basis for finding that pneumoconiosis contributed to Mr.
Sparks's death within the meaning of the Act. We disagree.

Dr. Stefanini provided no explanation of how, or if, Mr. Sparks's
pneumoconiosis hastened his death. He never explained the connec-
tion between the miner's pneumoconiosis and his death. The death
certificate indicates that Dr. Stefanini believed that pneumoconiosis
contributed to Mr. Sparks's death, but Dr. Stefanini's failure to offer
some reasoning for this view renders his bald conclusion insufficient
to support the ALJ's finding. Other federal courts of appeals have
concluded that a reference on a death certificate to pneumoconiosis
as an other condition contributing to death, without further explana-
tion, does not constitute a reasoned medical opinion upon which to
base an award of benefits under the Act. See Lango v. Director,
OWCP, 104 F.3d 573, 577 (3d Cir. 1997); Freeman United Coal Min-
ing Co. v. Stone, 957 F.2d 360, 362-63 (7th Cir. 1992); Risher v.
OWCP, 940 F.2d 327, 331 (8th Cir. 1991). We agree with these
courts.

In addition, contrary to Judge Torkington's and the Board's conclu-
sion that the autopsy report's findings cured any deficiency on the
part of Dr. Stefanini to explain a causal connection between Mr.
Sparks's pneumoconiosis and his death, we find that the autopsy
report sheds no light on Dr. Stefanini's reasoning. In the autopsy
report, Dr. Stefanini notes the presence of pneumoconiosis, but there
is absolutely no indication of how the pneumoconiosis might have
related to Mr. Sparks's death.7 Dr. Stefanini failed to provide any rea-
_________________________________________________________________
7 For example, we note that Dr. Stefanini did not attempt to tie Mr.
Sparks's pneumoconiosis to his inability to expectorate mucus in the last
moments of his life. Cf. Piney Mountain Coal Co. v. Mays, 176 F.3d 753,
763-64 (4th Cir. 1999) (relying upon autopsy prosector's follow-up letter
in which he established the requisite nexus between the miner's pneumo-
coniosis and the immediate cause of death (failure to expectorate mucus)
to uphold award of benefits).

                    10
soned medical judgment that pneumoconiosis contributed in any way
to Mr. Sparks's death. We therefore hold that the death certificate and
the autopsy report in this case, without additional support or explana-
tion, fail to provide a basis upon which to sustain a finding that Mr.
Sparks's pneumoconiosis hastened his death.

V.

We conclude that the ALJs failed to explain sufficiently their rea-
soning for crediting certain medical evidence and discrediting other
evidence. We also hold that Dr. Stefanini's notation on Mr. Sparks's
death certificate that pneumoconiosis contributed to death, without
some further explanation, is insufficient to support a finding that Mr.
Sparks's death was due to pneumoconiosis within the meaning of the
Act. For the reasons contained herein, we vacate the Board's decision
upholding the award of benefits to Mrs. Sparks and direct the Board
to remand the case to an ALJ for further proceedings consistent with
this opinion. On remand, the ALJ shall conduct a fresh review of the
relevant evidence and provide reasoning for her ultimate factual find-
ings.

VACATED AND REMANDED

                    11